ACCEPTED
                                                                                         1-14-00899-cv
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   1/14/2015 5:13:36 PM
                                                                                    CHRISTOPHER PRINE
                   ______________________________________                                        CLERK



                             NO. 1-14-00899-CV
                   ______________________________________      FILED IN
                                                        1st COURT OF APPEALS
                     IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                                                        1/14/2015 5:13:36 PM
                   FIRST DISTRICT OF TEXAS AT HOUSTON
                                                        CHRISTOPHER A. PRINE
                   ______________________________________       Clerk

                               THE STATE OF TEXAS

                                           VS.

    TITAN LAND DEVELOPMENT, INC., A TEXAS CORPORATION, AND
      BAUER-HOCKLEY 550, L.P., A TEXAS LIMITED PARTNERSHIP
              ______________________________________

                        Appeal from the County Civil Court
                       at Law No. 4 of Harris County, Texas
                               Cause No. 1042641
                   ______________________________________
              NOTICE OF CHANGE OF CONTACT INFORMATION
                   ______________________________________
       Please note the following new contact information for Charles B. McFarland,

counsel for Appellees, Titan Land Development, Inc. and Bauer-Hockley 550, L.P. This

information is effective as of January 16, 2015.

              Charles B. McFarland
              McFarland PLLC
              712 Main Street, Suite 1500
              Houston, Texas 77002-3207
              Tel 713.222.1115
              Fax 713.513.5577
              cmcfarland@mcfarlandpllc.com
                                                 Respectfully submitted,

                                                 MCFARLAND PLLC


                                                 /s/ Charles B. McFarland
                                                 Charles B. McFarland
                                                 State Bar No. 00794269
                                                 cmcfarland@mcfarlandpllc.com
                                                 Elly D. Austin
                                                 State Bar No. 24076252
                                                 eaustin@mcfarlandpllc.com
                                                 712 Main Street, Suite 1500
                                                 Houston, Texas 77002-3207
                                                 Tel 713.222.1115
                                                 Fax 713.513.5577

                                                 ATTORNEYS FOR APPELLEES,
                                                 Titan Land Development, Inc. and
                                                 Bauer-Hockley 550, L.P.


                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of January, 2015, a true and correct copy of
the above and foregoing was forwarded by fax to the following:

       Susan Desmarais Bonnen
       Assistant Attorney General
       P.O. Box 12548
       Austin, Texas 78711-2548
       susan.bonnen@texasattorneygeneral.gov
       Fax 512.472.3855
       Attorney for Appellant

                                                 /s/ Charles B. McFarland
                                                 Charles B. McFarland




                                             2